UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1124



BURTON ALFRED WARD,

                                              Plaintiff - Appellant,

          versus


GEORGE KALOROUMAKIS; JAMES      TAYLOR;    GERALD
LONG; RAYMOND MONTGOMERY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-1435-JFM)


Submitted:   June 12, 1997                   Decided:   June 17, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Burton Alfred Ward, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Baltimore, Maryland; Susan Lynn Howe, Michael
O'Connor Doyle, DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SER-
VICES, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's Fed. R. Civ. P. 60(b) motion. We have reviewed the record

and the district court's opinion and find no reversible error. See
United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982). Ac-

cordingly, we affirm on the reasoning of the district court. Ward

v. Kaloroumakis, No. CA-96-1435-JFM (D. Md. Jan. 10, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2